Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 18, 2014

                                     No. 04-14-00468-CR

                            EX PARTE Jerry Soliz MARTINEZ,

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008CR1459
                        Honorable Lori I. Valenzuela, Judge Presiding


                                        ORDER
        On June 30, 2014, Appellant Jerry Soliz Martinez filed a “Motion of an Out-of-Time
Appeal of the Orders of the 437th District Court,” stating that he intends to appeal the trial
court’s order of July 2, 2013. Appellant states that he was convicted and sentenced in the 437th
Judicial District Court, Bexar County, Texas on June 22, 2011. On October 12, 2012, he
contested his conviction by filing an application for writ of habeas corpus pursuant to article
11.07 of the Texas Code of Criminal Procedure. In its July 2, 2013 order, the trial court
considered the merits of Martinez’s application for post-conviction writ of habeas corpus and
denied the application. We do not have jurisdiction over post-conviction habeas applications in
felony cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07(a). Post-conviction writs of habeas
corpus must be filed in the court of conviction, but made returnable to the Texas Court of
Criminal Appeals. Id.

       We therefore ORDER applicant to show cause on or before August 1, 2014 why this
application should not be dismissed for lack of jurisdiction. All appellate deadlines are
suspended pending further order of this Court.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of July, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court